United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-592
Issued: September 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2012 appellant filed a timely appeal from a December 13, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained a stroke as a consequence of his accepted
January 27, 1977 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the December 13, 2011 decision. Since
the Board’s jurisdiction is limited to evidence that, was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
OWCP accepted that on January 27, 1977 appellant, then a 34-year-old postal clerk,
sustained a traumatic nervous reaction as a result of being held up by a gunman. He stopped
work on January 28, 1977 and returned on March 14, 1977. The record indicates that his claim
was closed and placed in the Federal Record Center.
In a letter received on February 19, 2008, appellant stated that in 1997 he had a massive
stroke that left him blind and paralyzed on his right side. He was confined to a wheelchair.
After rehabilitation for several years he recently regained his speech and brain functions.
Appellant attributed his stroke and his present condition as caused by two previously filed
employment injuries and requested that his files be reopened.3
In a November 20, 2000 note, Maija G. Paegle, a visual impairment services team
coordinator, reported that appellant was legally blind and that his blindness was permanent and
irreversible.
Appellant informed OWCP by various telephone communications that he was paralyzed
and blind. He alleged that his current condition was consequential to the injuries he sustained in
1977. OWCP advised him to submit a recurrence of disability claim in writing and medical
evidence to establish that his current condition was related to his 1977 accepted injury.
By letter dated August 22, 2011, appellant, through his representative, stated that he
suffered a stroke and requested that OWCP find out if his present condition was related to his
accepted January 1977 employment injury.
On September 13, 2011 OWCP advised appellant that the evidence of record was
insufficient to establish that he suffered a stroke in 1997 as a result of his accepted injury. It
requested additional updated medical evidence to establish causal relation.
In a January 28, 1977 handwritten hospital record, an unknown provider related that
appellant was nervous, upset and unable to sleep after an upsetting experience at work.
In a January 29, 1977 request for examination and treatment (Form CA-16), Joseph
Alfano, appellant’s supervisor, noted that appellant worked as a clerk at the employing
establishment and authorized medical treatment from Dr. Fred Silvers, a Board-certified
internist. The description of injury related that on January 27, 1977 appellant was working at a
desk when a Federal Bureau of Investigation (FBI) agent stated “FBI” and pointed a gun at
appellant. Appellant became nervous and upset and was unable to sleep.
In February 3, 1977 attending physician’s and duty status reports, Dr. Silvers, stated that
appellant suffered a nervous reaction after being held at gun point. He related that on
January 27, 1977 appellant was working at a desk when an FBI agent stated “FBI” and pointed a
gun at him. Appellant became nervous, upset and unable to sleep. Dr. Silvers checked a box
3

Appellant listed the file numbers as File No. xxxxxx619 and File No. xxxxxx097. His case was combined under
the master claim File No. xxxxxx619.

2

marked “yes” that appellant’s condition was caused or aggravated by the described employment
activity. He reported that appellant was disabled from January 27 to February 14, 1977.
In a July 9, 1997 report, Dr. Rossella Cavaliere, a Board-certified neurologist, examined
appellant for a post status left thalamic bleed extending to ventricles status post blood pressure
(BP) shunt placement on April 6, 1997. She noted residual right sided weakness, left gaze
preference and expressive aphasia. A chest x-ray revealed pneumonia. Upon examination,
Dr. Cavaliere observed pupils sluggish reaction to light, right homonymous hemianopsia and
probably a left inferior quadrantanopsia. She also found right hemiplegia and decreased sensory
on the affected side. Dr. Cavaliere reported that appellant had an abnormal electrocardiogram
(EKG) and that a May 23, 1997 computerized tomography (CT) scan showed a left thalamic
infarct in the right parietal with decreased absorption around the shunt. She opined that he was
permanently disabled and unable to perform his job any longer.
On November 17, 2011 OWCP referred the medical record to a district medical adviser
along with a statement of accepted facts to determine whether his stroke was causally related to
his accepted work injury. In a November 21, 2011 report, Dr. Andrew A. Morola reviewed the
statement of accepted facts and medical records. He noted that on January 27, 1977 appellant
suffered a traumatic injury when he was held by a gunman in the performance of duty. OWCP
accepted the claim for traumatic nervous reaction. Appellant now requested expansion of his
claim to include a consequential stroke injury suffered in 1997. Dr. Morola reported that on
April 6, 1997 appellant had a left thalamic bleed extending into the ventricles after BP shunt
placement. He experienced residual right sided weakness, left gaze preference and expressive
aphasia. Dr. Morola opined that the stroke or specifically the thalamic bleed was a consequence
of the surgical procedure and not related to a psychiatric disorder such as a traumatic nervous
reaction. The medical adviser concluded that there was no causal relationship between
appellant’s traumatic nervous reaction and thalamic bleed as a consequence of the shunt
placement.
In a decision dated December 13, 2011, OWCP denied appellant’s claim finding the
medical evidence insufficient to establish that he suffered a stroke in 1997 as a result of his
accepted January 27, 1977 employment injury.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.4 The
Board has held that the subsequent progression of an employment-related condition “remains
compensable so long as the worsening is not shown to have been produced by an independent
nonindustrial cause.”5 If a member weakened by an employment injury contributes to a later fall
or other injury, the subsequent injury will be compensable as a consequential injury, if the
4

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994); John R. Knox, 42 ECAB 193, 196 (1990).

5

Raymond A. Nester, 50 ECAB 173, 175 (1998); Robert W. Meeson, 44 ECAB 834, 839 (1993).

3

further medical complication flows from the compensable injury, i.e., “so long as it is clear that
the real operative factor is the progression of the compensable injury, with an exertion that in
itself would not be unreasonable in the circumstances.”6
A claimant bears the burden of proof to establish a claim for consequential injury. As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
medical and factual background, establishing causal relationship.7 Rationalized medical opinion
evidence is medical evidence, with stated reasons of a physician, on whether there is a causal
relationship between the employee’s diagnosed condition and the specified employment factors
or incident.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.9
ANALYSIS
The record reveals that on January 27, 1977 appellant sustained a traumatic nervous
reaction in the performance of duty. Appellant alleges that he suffered a stroke in April 1997 as
a consequence of his accepted January 27, 1977 employment injury. OWCP denied his claim
finding insufficient evidence to establish that he suffered a stroke as a result of his accepted
traumatic injury. The Board finds that appellant failed to submit sufficient medical evidence to
establish that the stroke he suffered in April 1997 was causally related to his January 27, 1977
employment injury.
Appellant submitted a July 9, 1997 report by Dr. Cavaliere, who noted that on April 6,
1997 he experienced a left thalamic bleed after a BP shunt placement but provided no opinion on
the cause of this stroke or whether the stroke was causally related to the January 27, 1977
employment injury. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.10 Likewise, the additional hospital records and Dr. Silvers’ reports are also
insufficient to establish appellant’s claim as they do not mention his stroke or provide any
opinion on whether the stroke resulted from his January 27, 1977 traumatic injury. The Board
finds that he did not submit sufficient medical evidence to establish his claim.
OWCP referred appellant’s claim to the district medical adviser. In a November 21, 2011
report, Dr. Morola reviewed the statement of accepted facts and appellant’s medical records. On
January 27, 1977 appellant sustained a traumatic nervous reaction in the performance of duty.
On April 6, 1997 he suffered a left thalamic bleed extending into the ventricles after a BP shunt
6

S.M., 58 ECAB 166 (2006); Raymond A. Nester, id.

7

R.C., Docket No. 10-1789 (issued April 22, 2011); Jennifer Atkerson, 55 ECAB 317 (2004).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007).

10

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006).

4

placement. The medical adviser explained that appellant’s stroke was a consequence of the
surgical procedure and was not related to a psychiatric disorder such as his nervous reaction.
Dr. Morola concluded that there was no relationship between appellant’s accepted traumatic
injury and the thalamic bleed or stroke.
The Board finds that Dr. Morola provided an accurate history of injury and reviewed
appellant’s medical history. The medical adviser explained that appellant’s stroke resulted from
a surgical procedure and was not a consequence of his January 27, 1977 employment injury. It is
well established that when a primary injury is shown to have arisen out of and in the course of
employment, every natural consequence that flows from the injury also arises out of the
employment, unless it is the result of an independent intervening cause.11 In this case, the weight
of the medical opinion establishes that appellant’s stroke resulted from the intervening event of a
BP shunt surgical procedure. The Board finds that the medical evidence of record does not
establish a causal relationship between his stroke and his January 27, 1977 employment injury.
On appeal, appellant alleged that he was not satisfied with how his case was handled and
requested restitution because he wanted to continue to work, but his stroke happened without
warning. These contentions are not sufficient to establish a causal relationship between the
accepted January 27, 1977 injury and his current condition. Causal relationship is a medical
issue and the medical evidence generally required to establish causal relationship is rationalized
medical opinion evidence.12 Because appellant has failed to provide rationalized medical
opinion evidence establishing that he sustained a consequential stroke as a result of his accepted
January 27, 1977 employment injury, he has failed to meet his burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a stroke as a
consequence of his January 27, 1977 employment injury.

11

G.W., Docket No. 11-1985 (issued May 18, 2012); Mary Poller, 55 ECAB 483, 487 (2004).

12

Supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

